
	
		II
		112th CONGRESS
		2d Session
		S. 3258
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2012
			Mrs. McCaskill
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to clarify the maximum distance between Farm Service Agency county offices for
		  purposes of the closure or relocation of a county office for the Farm Service
		  Agency.
	
	
		1.Driving distance for purposes
			 of prohibition on closure or relocation of county offices for the Farm Service
			 AgencySection 14212(b)(1) of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 6932a(b)(1)) is
			 amended by inserting driving after 20 each place
			 it appears.
		
